Citation Nr: 0822563	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  02-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the cervical spine with 
headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability, including herniated 
disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2004, the 
veteran had an informal hearing conference with RO personnel.

In April 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The matters on 
appeal were remanded for additional development and 
adjudication in June 2005 and March 2007.

In a December 2007 rating decision, the RO denied entitlement 
to service connection for migraines, a pending claim that was 
inextricably intertwined with the increased rating issues on 
appeal.  The veteran has not filed a notice of disagreement 
concerning this matter.  An appeal consists of a timely filed 
notice of disagreement (NOD) in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed Substantive Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  Accordingly, the Board has no jurisdiction to 
review this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

In the March 2007 Board remand decision, it was specifically 
noted that the veteran had already provided the necessary 
authorization for VA to request records from her identified 
private medical care providers.  The AMC/RO was instructed to 
obtain and associate the private treatment records with the 
veteran's claims folder.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet.App. 268, 271 (1998).

The Board's review of the claims file shows that the AMC/RO 
did not request the private treatment records as directed.  
Thus, while the Board regrets the additional delay in this 
case, for the reasons discussed above, the case must be 
returned to the AMC/RO for further development in accordance 
with the previous Board remand directives.

The Board notes that the veteran last had a VA spine 
examination in February 2004.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC/RO 
should arrange for the veteran to undergo a VA orthopedic 
examination at an appropriate VA medical facility to 
determine the severity of her service-connected cervical 
spine and lumbar spine disabilities.  

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Columbia, South Carolina; however, as the claims file only 
includes records from that facility dated up to August 2006, 
any additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated her for her service-connected 
cervical spine and lumbar spine 
disabilities since December 2000.  Of 
particular interest are any private 
treatment records from private treatment 
providers identified in multiple July 2006 
VA Forms 21-4142 (Authorization and 
Consent to Release Information) of record.  
Also of particular interest are any 
outstanding VA records of evaluation 
and/or treatment of the veteran's service-
connected cervical spine and lumbar spine 
disabilities, for the period from August 
2006 to the present, from the Columbia 
VAMC.  If necessary, the veteran should be 
requested to sign new releases for any 
medical facility she previously 
identified. 

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran for 
VA orthopedic examination to determine the 
current severity of her service-connected 
cervical spine and lumbar spine 
disabilities.  Prior to any scheduled 
examination, the claims folder and a copy 
of this remand must be made available and 
reviewed by to the physician conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests, studies (to include X-
rays) and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

With respect to the cervical spine and the 
lumbar spine, the examiner should also 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with any 
affected joint.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
after considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

